— Lumpkin J.

By the Court.

delivering the opinion.
Concurring with the Court below, that every material allegation in complainant’s bill, upon which its equity rests, is fully denied by the defendant in the answer, we affirm the judgment dissolving the injunction. When a debt has been due for more than thirty years, it should require a strong case, to restrain a judgment which has been rendered at law, and that too upon the confession of the party, and from which no appeal was entered, within the time limited by law for that purpose.
Judgment affirmed.